

117 HR 4181 IH: Stop Inflationary Spending Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4181IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Meuser introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to require the Congressional Budget Office to conduct an analysis of the impact on inflation from certain reconciliation legislation reported or submitted pursuant to reconciliation directives in a concurrent resolution on the budget.1.Short titleThis Act may be cited as the Stop Inflationary Spending Act. 2.Congressional Budget Office inflation analysis(a)CBO inflation analysisSection 310 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 641) is amended by adding at the end the following new subsection:(h)CBO analysisThe Director of the Congressional Budget Office shall, to the extent practicable, prepare an analysis of the impact on inflation incurred in carrying out reconciliation legislation in the fiscal year in which it is to become effective and in each of the 4 fiscal years following such fiscal year, together with the basis for each such estimate, for any reconciliation legislation that is—(1)reported to a House under subsection (b)(1);(2)submitted to a Committee on the Budget of a House under subsection (b)(2); or(3)submitted directly to the Committee on Rules of the House of Representatives..(b)Effective dateThis section and the amendments made by this section shall take effect on the date of enactment of this Act.